Citation Nr: 0307039	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  98-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Determination of proper initial rating for migraine 
headaches, currently evaluated as 0 percent disabling.

2.  Determination of proper initial rating for low back 
strain, currently evaluated as 0 percent disabling.

3.  Determination of proper initial rating for hiatal hernia 
with gastroesophageal disease, status post Nissen 
fundoplication, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from June 1977 to June 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  At present, the case is before the 
Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's migraine headaches are characterized by 
headache episodes occurring three to four times per week, and 
lasting two to six hours each.  The migraine headaches are 
not productive of nausea, vomiting or photophobia, and are 
not manifested by completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

3.  The veteran's  low back strain is characterized by 
subjective complaints of pain with range of motion of the 
lumbar spine of 95 degrees of forward flexion, 35 degrees of 
backward extension, and lateral flexion and bilateral 
rotation to 40 degrees.  

4.  The veteran's hiatal hernia with gastroesophageal 
disease, status post Nissen fundoplication, is characterized 
by occasional epigastric cramps/pain about three times per 
month, with no weight gain or loss for the past year or 
anemia.  


CONCLUSIONS OF LAW

1.  The initial rating assigned to the veteran's migraine 
headaches is not appropriate, and the criteria for a 30 
percent rating for such disability have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.124a, Diagnostic Code 8100 (2002). 

2.  The criteria for an initial rating in excess of 0 percent 
for low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5285, 5289, 5292, 5295 (2002). 

3.  The criteria for an initial rating in excess of 0 percent 
for hiatal hernia with gastroesophageal disease, status post 
Nissen fundoplication, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.20, 4.113, 4.114, Diagnostic Code 7203, 7346 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claims were pending 
on the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the September 1997 rating decision, the May 1998 
statement of the case, the September 1999 Board remand, and 
the October 2002 supplemental statement of the case.  
Specifically, the veteran has been informed of the need to 
present evidence showing that his service-connected 
conditions are more severe than currently evaluated.  And, 
via the October 2002 supplemental statement of the case, the 
veteran was given specific information with respect to the 
changes in the law and VA duties pursuant to the enactment of 
the VCAA.  The notification requirement has therefore been 
satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
all additional VA examinations and records have been obtained 
and associated with the claims file.  Additionally, the 
veteran was scheduled for and underwent VA examinations in 
May 2002.  And, the appellant was given the opportunity to 
present testimony at a personal hearing, but he declined to 
take advantage of such opportunity.  Thus, the duty to assist 
requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West  2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2002).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2002).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2002).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2002).

In this case, in a Sept 1997 rating decision, the veteran was 
granted service connection for migraine headaches, low back 
strain, and hiatal hernia with gastroesophageal disease, 
status post Nissen fundoplication.  The veteran was also 
awarded a 0 percent initial rating under Diagnostic Code 8100 
for the migraine headaches, a 0 percent initial rating under 
Diagnostic Code 5295 for the back disability, and a 0 percent 
initial rating under Diagnostic Code 7346 for the 
gastrointestinal disability, all made effective July 1, 1997.  
At present, the veteran is seeking increased initial ratings 
for his disabilities.

I.  Migraine Headaches.

The evidence of record includes an August 1997 VA general 
examination report which shows the veteran reported migraine 
headaches for 12 years, which were localized in the forehead, 
just above the eyebrows, and occurred about once per week 
lasting about 8 to 12 hours.  The veteran reported being 
nauseated with the pain, but no vomiting.  He also reported 
that he had not been at any Emergency Rooms due to the 
headaches, although he had informed his doctors of the 
headaches.  The veteran was diagnosed with tension headaches.

A May 2002 examination at the Alexandria VA Medical Center 
reflects the veteran reported headaches three to four times a 
week, lasting three to eight hours at a time, some more mild 
and others lasting all day.  He described his headaches as 
throbbing and pulsating, and reported photophobia and 
phonophobia associated with the headaches, and weakness at 
times, although he denied nausea, vomiting, and aura.  The 
diagnosis was tension headaches.

A May 2002 VA neurological examination report shows the 
veteran reported some headaches were severe throbbing 
headaches, and others were characterized by bifrontal pain.  
He further reported that the headaches occurred three to four 
times per week, lasting two to six hours each time, but 
denied nausea, vomiting and photophobia associated with the 
headaches.  He also had intact sensation to all primary 
sensory modalities, and cerebral examination revealed no 
dysmetria.  His gait and station were within normal limits.  
The examiner pointed out that computed tomography (CT) scan 
of the veteran's head was performed in December 1998, but no 
significant lesion was noted.  The veteran was diagnosed with 
chronic muscle tension headache with probable some component 
of migraine headache.

Lastly, a May 2002 VA spine examination report reveals the 
veteran reported he retired in 1997 from being a trucker in 
the Army.  After his discharge, he went to school and after 
two years he began working in a computer oriented job, and 
now has no problem doing this job.

With respect to the applicable criteria, under 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (Migraine), a 50 percent rating 
is warranted with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating is warranted with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  With 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
warranted.  With less frequent attacks, a 0 percent rating is 
warranted.  38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2002).

In this case, the Board finds that the veteran's current 
migraine headaches more nearly approximate a disability 
manifested by characteristic prostrating attacks occurring on 
an average once a month over the last several months.  
Specifically, the Board finds that the veteran's migraine 
headaches are characterized by headache episodes occurring 
three to four times per week, and lasting two to six hours 
each.  As such, the Board finds that the initial rating 
assigned to the veteran's migraine headaches is not 
appropriate, and the criteria for a 30 percent rating under 
Diagnostic Code 8100 have been met.  The veteran's claim for 
an increased initial rating for migraine headaches is granted 
to this extent.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8100 (2002).

However, as the veteran's headaches are not productive of 
nausea, vomiting or photophobia, and as it is apparent by the 
May 2002 VA spine examination report described above, that 
the veteran is currently working in a computer oriented job, 
it is clear that the veteran's headaches are not manifested 
by completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  As such, an initial rating 
in excess of 30 percent under Diagnostic Code 8100 is not 
warranted.  See id.

The Board acknowledges the argument by the veteran's 
representative in the January 2003 VA form 646 (Statement of 
Accredited Representation in Appealed Case) which contended 
that the September 1999 Board remand requested that the 
veteran undergo an electroencephalogram (EEG) in order to 
better assess the severity of the headaches and which was not 
included in the post-remand examinations performed on the 
veteran.  Therefore, the representative asserts that further 
development/remand is requested based on the RO's failure to 
comply with Stegall v. West, 11 Vet. App. 268 (1998).  
However, the Board notes that the Board remand did not 
specifically request that an EEG be performed on the veteran 
but rather that "[a]ll indicated tests and special studies, 
to include but not limited to an electroencephalogram (EEG), 
should be accomplished."

Even construing the Board's examination request as 
specifically including that an EEG be performed on the 
veteran, a remand of this case on this ground is not 
warranted because the evidence simply does not show that the 
veteran meets the criteria for the assignment of an initial 
rating in excess of 30 percent under Diagnostic Code 8100.  
As the veteran is currently working in a computer oriented 
job with no problems, it is clear that the preponderance of 
the evidence does not show that the veteran's headaches are 
manifested by completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Hence, a 
remand of the case for the veteran to undergo an EEG would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  See 38 U.S.C.A. §§ 5103A, 5107 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

II.  Low Back Strain.

The evidence includes an August 1997 VA general examination 
report which shows the veteran complained of occasional 
cervical spine and lower back pain, which did not interfere 
with his activities and the veteran felt it was very 
transient in nature and was not disabling in any way.  The 
objective findings included no diseases or injuries of the 
musculoskeletal system, and no functional effects.  The 
veteran's diagnosis was cervical and lumbar sprain.

A May 2002 examination at the Alexandria VA Medical Center 
reflects the veteran reported back pain for the past 15 
years, and that his back locked from time to time when lying 
down or sitting for a long time.  The list of "problems" 
included back pain, although no pain was reportedly 
experienced at the time of the examination.

Lastly, a May 2002 VA spine examination indicates the veteran 
reported he retired in 1997 from being a trucker in the Army, 
and that he attributed his back problems to driving heavy 
trucks and lifting heavy tires weighing more than 200 or 300 
pounds.  At the time of the examination, he was able to sit, 
stand, lift, drive, climb stairs and run, but was unable to 
take part in outdoor games.  The objective findings included 
normal musculature of the back with no neurological 
abnormalities.  His range of motion of the lumbar spine was 
95 degrees of forward flexion, 35 degrees of backward 
extension, and lateral flexion and bilateral rotation to 40 
degrees.  X-rays of the lumbosacral spine were normal.  The 
veteran's diagnosis was lumbar sprain, and in the examiner's 
opinion, the veteran's lumbar sprain is not disabling, and 
the only activities that the veteran could not do in his day-
to-day life was taking part in outdoor games like jumping.  
He is able to run.

With respect to the applicable criteria, under Diagnostic 
Code 5295, a 0 percent rating is assigned for lumbosacral 
strain with slight subjective symptoms only, and a 10 percent 
rating is assigned with characteristic pain on motion.  A 20 
percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  And, a 40 
percent rating is assigned, which is the highest rating 
available under Diagnostic Code 5295, for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Upon a review of the evidence, the Board finds that the 
veteran's back disability is characterized by range of motion 
of the lumbar spine of 95 degrees of forward flexion, 35 
degrees of backward extension, and lateral flexion and 
bilateral rotation to 40 degrees.  Per the May 2002 VA spine 
examination report discussed above, he has subjective 
complaints of pain, which does not interfere with his day-to-
day activities as he is able to sit, stand, lift, drive, 
climb stairs and run.  The veteran's lumbar sprain is not 
deemed disabling, and the only activities that he cannot do 
in his day-to-day life is taking part in outdoor games like 
jumping.  Thus, as the evidence does not reflect that the 
veteran has characteristic pain on motion, or that he has 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, the Board 
finds that the preponderance of the evidence is against the 
assignment of an initial rating in excess of 0 percent under 
Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).   

Additionally, the Board finds that the currently assigned 0 
percent rating is appropriate, even upon consideration of the 
veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-06.  The objective medical 
evidence clearly indicates that the veteran's lumbar sprain 
is not disabling, and the only activity that the veteran 
could not do in his day-to-day life was taking part in 
outdoor games like jumping; he is able to run.  As there is 
no additional functional impairment that can be attributed to 
pain and weakness, other than that already considered in the 
currently assigned 0 percent initial rating, the Board finds 
that the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
provide a basis for an evaluation in excess of 0 percent for 
the veteran's low back strain.

Furthermore, in consideration of whether a grant of a 
disability evaluation in excess of 0 percent is warranted, 
the Board has evaluated the veteran's disability under 
alternative Diagnostic Codes 5285, 5289, and 5292.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and 
a reasonable basis exists for its selection) (Citations 
omitted).  However, in this case, the evidence simply does 
not show that the veteran's low back disability more nearly 
approximate a disability characterized by slight limitation 
of motion (Diagnostic Code 5292), ankylosis (Diagnostic Code 
5289), or residuals of vertebra fracture of the lumbar spine 
(Diagnostic Code 5285).  As such, a disability evaluation in 
excess of 0 percent under Diagnostic Codes 5285, 5289 or 5292 
is not warranted in this case.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5289, 5292 (2002).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 0 percent for the veteran's low back strain, and 
thus, the criteria for an initial rating in excess of 0 
percent has not been met.  Under these circumstances, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. §§ 5103A, 5107(b).  

III.  Hiatal Hernia with Gastroesophageal Disease,
Status Post Nissen Fundoplication.

An August 1997 VA stomach examination report shows the 
veteran reported epigastric pain and acid reflux with mild 
heartburn since 1990.  He was subsequently diagnosed with 
hernia and acid reflux, and underwent laparoscopy surgery in 
1995, which has resulted in no epigastric discomfort or pain 
since then.  The objective findings were abdomen soft and 
non-tender with no mass on palpation.  The veteran's current 
weight is and for the past year had been 218 pounds.  He was 
not anemic and did not present evidence of periodic vomiting, 
recurrent hematemesis or melena.  The veteran's diagnosis was 
status post laparoscopic surgery for hiatal hernia with 
reflux in August 1995, asymptomatic since then.  
Additionally, an August 1997 VA general examination report 
includes similar findings as those in the August 1997 VA 
stomach examination report.

A May 2002 examination at the Alexandria VA Medical Center 
reflects the veteran's gastrointestinal system was with no 
hematochezia, hematemesis, diarrhea or constipation.  The 
list of problems included gastroesophageal reflux disease 
(GERD), although the veteran was symptom free at the time of 
the examination.

Lastly, a May 2002 VA esophagus examination report reflects 
that the veteran had GERD until he underwent a laparoscopic 
Nissan fundoplication in 1995.  He has had no acid reflux 
since then.  The veteran reported he has occasional 
epigastric cramps/pain about three times per month.  No 
weight gain or loss was observed.  He was found to have a 
normal general state of health with no anemia, and stable 
weight for the past year.  And, an upper gastrointestinal 
study performed in 1997 revealed small esophageal 
diverticulum which was deemed insignificant by the 
radiologist.  It was the examiner's opinion that the 
veteran's GERD was well controlled since surgery, although 
the veteran experienced occasional dyspepsia which was not 
disabling or requiring medication, and did not interfere with 
his activities. 

With respect to the applicable law, during the pendency of 
this appeal, in May 2001, VA amended portions of 38 C.F.R. § 
4.114, the regulation governing ratings of the digestive 
system.  66 Fed. Reg. 29,488 (May 31, 2001) (codified as 
amended at 38 C.F.R. § 4.114).  Under Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), the version of the regulation most 
favorable to the veteran applies unless Congress provides 
otherwise.  However, because the amendment did not change the 
particular code that is applicable to the veteran's claim, 
which is 7346, the Board need not analyze the claim pursuant 
to the revised portions of the regulation.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. 38 
C.F.R. 
§ 4.113 (2002).  The Board notes that ratings under 
Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2002).

Under Diagnostic Code 7346, a 10 percent evaluation is 
assignable for a hiatal hernia "with two or more of the 
symptoms for the 30 percent evaluation of less severity." A 
30 percent evaluation is assignable for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is assignable for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2002).

In this case, the Board finds that the veteran's digestive 
system disability is characterized by occasional epigastric 
cramps/pain about three times per month, but no weight gain 
or loss for the past year or anemia.  The veteran's general 
state of health is normal, and per the May 2002 VA esophagus 
examination report, the veteran's GERD is deemed to be 
controlled, and his occasional dyspepsia is not disabling, 
does not require medication, and does not interfere with the 
veteran's activities.  Thus, as the veteran's disability is 
not characterized by persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, or 
productive of considerable impairment of health, the Board 
finds that the assigned 0 percent initial rating for the 
veteran's hiatal hernia with gastroesophageal disease, status 
post Nissen fundoplication, is appropriate, and that the 
criteria for an initial rating in excess of 0 percent for 
this disability has not been met.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2002).

The Board has also considered whether a higher evaluation may 
be warranted by application of the diagnostic code for 
stricture of the esophagus. 38 C.F.R. § 4.114, Diagnostic 
Code 7203 (2002).  See Butts v. Brown, 5 Vet. App. 532 
(1993).  However, as the evidence does not show symptoms 
analogous to stricture of the esophagus that is moderate, or 
severe in degree permitting the passage of liquids only, a 
higher initial rating is not warranted under Diagnostic Code 
7203.  See 38 C.F.R. § 4.20.

The Board has considered whether other diagnostic codes for 
gastrointestinal disorders may be applicable in this matter, 
but the medical evidence has not shown the veteran's service-
connected hiatal hernia with gastroesophageal disease, status 
post Nissen fundoplication, more closely resemble the 
criteria under any additional diagnostic codes for digestive 
system disorders.  Butts, supra.  Finally, the Board has 
considered the provisions of 38 C.F.R. § 4.114 which permit 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation when there are 
two or more gastrointestinal system disorders that can not be 
separately rated, such as in this case.  A longitudinal 
review of the evidence, however, does not support an increase 
under this provision since the overall severity of the 
service-connected gastrointestinal disorder symptoms (which 
includes a hiatal hernia and gastroesophageal disease), in 
the aggregate, is not shown to warrant an evaluation in 
excess of the currently assigned 0 percent initial rating.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 0 percent for the veteran's hiatal hernia with 
gastroesophageal disease, status post Nissen fundoplication, 
and thus, the criteria for an initial rating in excess of 0 
percent has not been met.  Under these circumstances, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. §§ 5103A, 5107(b).  

IV.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised 
by the appellant as required by the Court's holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002) is warranted.  In the instant case, 
however, the evidence does not show that the veteran's 
disabilities cause marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluations) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  

Specifically, as discussed above, the Board acknowledges that 
the May 2002 VA spine examination report indicates the 
veteran reported he retired in 1997 from being a trucker in 
the Army, and that after his discharge from the service and 
going to school for two years, he began working in a computer 
oriented job, and now has no problem doing this job.  As 
such, it is clear that the veteran's disabilities on appeal, 
per se, are not productive of marked interference with 
employment.  To the extent that the claimant may experience 
functional impairment due to the service-connected 
disabilities, the Board finds that such impairment is 
contemplated in the currently assigned ratings. 

In essence, the Board finds no evidence of exceptional or 
unusual disability pictures in this case which render 
impracticable the application of the regular schedular 
standards.  In that regard, the Board observes that with 
respect to the disabilities at issue, the applicable rating 
criteria contemplates higher ratings.  However, the Board has 
not found the disabilities under consideration to be of such 
severity as to warrant the assignment of higher ratings on a 
schedular basis other than that indicated above.  Likewise 
then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The initial rating assigned for the veteran's migraine 
headaches is not appropriate, and a 30 percent disability 
evaluation is granted, subject to provisions governing the 
payment of monetary benefits.

The initial rating assigned for the veteran's low back strain 
is appropriate, and entitlement to an initial disability 
evaluation in excess of 0 percent is denied.

The initial rating assigned for the veteran's hiatal hernia 
with gastroesophageal disease, status post Nissen 
fundoplication, is appropriate, and entitlement to an initial 
disability evaluation in excess of 0 percent is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

